Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, and response filed Jun. 16, 2022 have been received and entered into the case. 

Status of the Claims 
Claims 20-30 are currently pending.
Claims 20-30 are amended.
 	Claim 1-19 and 31-39 are cancelled. 
	Claims 20-30 have been considered on the merits.

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
	The claim objections are withdrawn due to amendment.  New claim objections have been added due to amendment. 

The disclosure is objected to because of the following informalities: 
Claim 24 is objected to in the recitation of 
“(c) the stem cells are stored in the storage medium at a temperature of 2-8°C for a period of time selected from the group consisting of: greater than 24 hours, from greater than 24 hour to up to about 48 hours, from greater than 24 hour to up to about 72 hours, and more than 72 hours; and/or  
(d) the stem cells are stored at a temperature of 2-8°C for a period of time selected from the group consisting of: greater than 24 hours, from greater than 24 hour to up to about 48 hours, from greater than 24 hour to up to about 72 hours, and more than 72 hours, and the viability of the stem cells at the end of the storage period is greater than 5%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 75%, 80%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95% or more”, 
and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite:
“
(c) the stem cells are stored at a temperature of 2-8°C for a period of time selected from the group consisting of: greater than 24 hours, from greater than 24 hour to up to about 48 hours, from greater than 24 hour to up to about 72 hours, and more than 72 hours, and the viability of the stem cells at the end of the storage period is greater than 5%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 75%, 80%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95% or more”.  In other words, it is suggested that the limitation of (c) be deleted since it is redundant with the limitations of (d).  The viability of the cells at the end of the storage period that is listed in (d) should inherently occur if (c) is practiced.  Therefore, (c) and (d) appear to be redundant. 
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (Journal of Tissue Engineering and Regenerative Medicine, 2008) as evidenced by Baxter (“Plasma-Lyte A Injection pH 7.4”, 2019) in view of Mujaj et al. (Tissue Engineering Part A, 2010) (ref of record).
With respect to claims 20, 22, 23, 27 (a) and 28, Pal teaches a method for preserving stem cells by combining the stem cells with a freezing solution (cryopreservation medium) containing Plasmalyte A (an ionic buffer containing cations, anions and water), 5% human serum albumin, and 10% dimethyl sulphoxide (cryopreservant) to produce a mixture and freezing the mixture in liquid nitrogen to produce a frozen stem cell product (pg. 438 Col. 1 para. 3).  With respect to claims 20 and 28, Pal teaches the freezing solution does not contain a growth medium, since Pal teaches the solution containing only Plasmalyte A, human serum albumin, and dimethyl sulphoxide (pg. 438 Col. 1 para. 3).  With respect to claim 27 (b)-(g), Pal does not teach the addition of octanoate, fatty acids, detergent, amino acids including N-acetyl tryptophan and to the cryopreservation medium, accordingly, one of ordinary skill in the art would reasonable assume that the composition is free of octanoate, fatty acids, detergent, polysorbate, amino acids including N-acetyl tryptophan.  In addition, Plasmalyte A does not contain fatty acids, detergent, polysorbate or amino acids as evidenced by Baxter (see description).  
With respect to claims 21 and 22, Pal teaches a method for preserving mesenchymal stem cells in a storage medium by combining the stem cells which have been frozen in cryopreservation medium, thawed with a storage medium to produce a mixture and storing the mixture at 4°C or room temperature (pg. 438 Col. 1 para. 4).  With respect to claim 21, Pal teaches the storage medium contains 0.9% injectable saline, Plasmalyte A, 5% dextrose and DPBS (pg. 438 Col. 1 para. 4).  
With respect to claim 23, Pal teaches the freezing solution contains 5% human serum albumin (pg. 438 Col. 1 para. 3).  With respect to claim 24, Pal teaches storing the cells at 4°C (pg. 438 Col. 1 para. 4).  
Pal does not teach the method where the human serum album is a recombinant yeast-derived serum albumin as recited in claims 20-22.  Likewise, Pal is silent with respect to the characteristics of the human serum albumin protein and does not explicitly teach the characteristics of the albumin recited in claim 25 where the recombinant yeast-derived serum albumin has less than 0.5% (w/w) binds to Concanavalin A and/or a glycation level of less than 0.6 moles hexose/mole of protein.  Similarly, Pal is silent with respect with the amount of monomer form of the human serum album as recited in claim 26 and does not explicitly teach the characteristics of the serum albumin protein as recited in claim 26 where the recombinant yeast-derived serum albumin protein is at least about 95%, 96%, 97%, 98% monomeric and dimeric, is at least about 93%, 94%, 95%, 96% or 97% monomeric; and/or has an albumin polymer content of not greater than about 1.0% (w/w), 0.1 % (w/w) or 0.01% (w/w), wherein the albumin polymer is distinct from monomeric and dimeric forms of albumin.  However, Mujaj teaches that bovine serum albumin has risks as an animal-derived product when culturing cells for cell therapy (pg. 1416 Col. 1 para. 1) and teaches using recombinant human albumin with stem cells (abstract).  Mujaj teaches Albucult® as a recombinant albumin to be used with stem cells (pg. 1408 Col. 2 para. 1).  Albucult® inherently has less than 0.30% (w/w) binding to Concanavalin A as evidenced by the instant Specification and has an albumin polymer content less than 1.0% (w/w) as evidenced by the instant Specification (see 0306, 0312 and 0315 of published application).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Pal in such a way that the human serum albumin has the claimed characteristics or is Albucult® for the purpose being able to store stem cells in a cryopreservation medium containing a recombinant yeast-derived human serum albumin.  Furthermore, it would have been obvious to one skilled in the art to have further modified Pal such that the recombinant yeast-derived human serum albumin has the claimed characteristics or is Albucult®, since methods of preparing stem cells for cell therapy were known to such human serum albumin as taught by Mujaj.  Such a modification merely involves the substitution of one known type of human serum albumin for another for the storage of stem cells.  Additionally, one of ordinary skill in the art would have been motivated to use recombinant yeast-derived human serum albumin in methods of storing stem cells for cell therapy as taught by Matsumoto instead of animal-derived products to avoid the risks of an animal-derived product as taught by Mujaj. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 21, 22, 29 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pal as evidenced by Baxter in view of Mujaj (as applied to claims 21-28 above), and further in view of Veronesi et al. (Tissue Engineering Part C: Methods, 2014) (ref. of record).
The teachings of Pal and Mujaj can be found in the previous rejection above. 
Although, Pal teaches subjecting the cells to cold storage (another form of physiological shock) (pg. 438 Col. 2 para. 3-5) which reads on claim 21 (ii) and differentiating the stem cells following thawing and storing the cells in the storage medium (pg. 438 Col. 2 para. 3-5) which reads on claim 30, Pal does not teach the method where storage medium comprises recombinant yeast-derived serum albumin as recited in claims 21, 22, 29 and 30.  Pal does not teach subjecting the stem cells to another form of physiological shock as recited in claim 21.  However, Veronesi teaches a method of storing fresh stem cells in 4°C by mixing the cells in a storage medium containing 4% human serum albumin (abstract).  In further support and as mentioned above, Mujaj teaches using recombinant human albumin to stem cells (abstract) and the recombinant albumin used is the yeast recombinant serum albumin, Albucult (pg. 1408 Col. 2 para. 1).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Pal to include storing the stem cells in the storage medium where the storage medium contains recombinant yeast-derived human serum albumin for the benefit of further storing the cell after cryopreserving the cells as taught by Pal.  It would have been obvious to one of ordinary skill in the art to use the recombinant yeast-derived serum albumin in the storage medium, since Veronesi teaches the storage medium containing albumin and Mujaj teaches recombinant yeast-derived serum albumin may be used with stem cells.  It would have been obvious to one of ordinary skill in the art to modify the method of Pal so that the storage medium contains recombinant yeast-derived serum albumin, since storage medium was known to contain serum albumin for storing stem cells and recombinant yeast-derived serum albumin was known to be used with stem cells to prevent risks associated with animal products, as taught by Veronesi and Kang.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Pal to include recombinant yeast-derived serum albumin in the storage medium for the same reasons.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Jun. 16, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 102, Applicant argues that Matsumoto does not teach the method where the cryopreservation medium is not a stem cell culture growth medium (Remarks pg. 11 para. 7).  Applicant argues that instead Matsumoto teaches growth media for maintaining and promoting proliferation of neural stem cells and/or neural progenitor cells containing human serum albumin that that this culture composition which contains the growth medium and cells can be provided in a cryopreserved state (Remarks pg. 11-12 bridging para.).  The Applicant’s amendments limiting the claims so that the cryopreservation medium does not contain a growth medium necessitated the withdrawal of rejections under 35 U.S.C. § 102.  Applicant’s arguments are drawn to Matsumoto failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 
Applicant argues that the present application has shown that yeast-derived recombinant serum albumin provides a beneficial protective effect when used in a cryopreservation media or a post-thaw storage media that do not contain the components of a typical stem cell culture medium (Remarks pg. 12 para. 2).  However, these new limitations of the cryopreservation media or a post-thaw storage media not containing the components of a typical stem cell culture medium is addressed om the new rejections. 
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that Matsumoto does not teach the method where the cryopreservation medium is not a stem cell culture growth medium and Mujaj fails to cure this deficiency (Remarks pg. 13 para. 3).  Specifically, Applicant argues that Mujaj does not teach a method for preservation of stem cells but a method of culturing cells in a serum-free medium containing human albumin (Remarks pg. 13 para. 4).  Applicant argues that both Matsumoto and Mujaj teach the use of human albumin as a supplement for cell culture media to maintain and promote cell proliferation and neither teach including a recombinant yeast-derived serum albumin preparation to improve cell preservation (Remarks pg. 13 last para.).  The Applicant’s amendments limiting the claims so that the cryopreservation medium does not contain a growth medium necessitated the withdrawal of rejections under 35 U.S.C. § 103.  Applicant’s arguments are drawn to Matsumoto and Mujaj failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.
Applicant argues that neither Veronesi or Kang teach a cryopreservation media containing a recombinant yeast-derived serum albumin and is not a stem cell culture growth medium and do not teach or suggest a method in which stem cells that are previously cryopreserved and thawed, or subject to some other form of physiological shock are then transferred to and stored in a storage medium containing a recombinant yeast-derived serum albumin and is not a stem cell culture growth medium (Remarks pg. 14 last para. to pg. 15 para. 2).  Applicant’s arguments are drawn to Veronesi and Kang failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.
Applicant argues that Veronesi only discusses albumin as a possible media component and does not disclose use of albumin in a storage medium (Remarks pg. 15 para. 3).  However, this argument was not found to be persuasive, since Veronesi teaches human serum albumin in a storage medium (abstract)
Applicant argues that Kang only discuss albumin in a generic sense in cryopreservation treatment and does not specify types of albumin or use of albumin in a storage medium (Remarks pg. 15 para. 4).  Applicant’s arguments with respect to Kang have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
Applicant argues based on the teachings of Veronesi and Kang that is no motivation for one of ordinary kill in the art to combine the teachings with Matsumoto to arrive at the claimed method of preserving stem cells in a cryopreservation medium and storage medium which contain a recombinant yeast-derived serum albumin and not a stem cell culture growth medium (Remarks pg. 15 15-16 bridging para.).  Applicant’s arguments are drawn to Matsumoto, Veronesi and Kang failing to teach this new limitation.  However, this new limitation is addressed in the new rejection.
Applicant argues that the instant specification provides demonstration that the selection of recombinant yeast-derived serum albumin provides surprising benefits over other forms of albumin in protecting the cells from the downstream effects of physiological shock such as freezing and thawing (Remarks pg. 16 para. 2).  Applicant argues that Examples 2 and 3 of the specification demonstrate that AlbIX® (recombinant yeast-derived serum albumin) is better than Albutein® (plasma-derived albumin) in cryopreservation and storage of hMSCs (Remarks pg. 16 para. 3).  Applicant further argues that Example 4 of the specification demonstrates that recombinant yeast-derived serum albumin stabilizes the cells after thawing and as a cryoprotector during freezing and both (Remarks pg. 16 para. 4).  However, these arguments were not found to be persuasive, since the combined teachings of Pal and Mujaj teaches the claimed method of preserving stem cells.  Pal teaches the steps of combining the stem cells with a cryopreservation medium to produce a mixture and freezing the mixture to produce a frozen stem cell product where the cryopreservation medium contains human serum albumin and no growth medium (pg. 438 Col. 1 para. 3) and Mujaj teaches the benefits of using recombinant yeast-derived serum albumin in stem cell preservation methods (abstract, pg. 1408 Col. 2 para. 1, and pg. 1416 Col. 1 para. 1).  One of ordinary skill in the art would have been motivated to modify the method of Pal so that the human serum albumin is recombinant yeast-derived serum albumin for the benefit of preventing risks of animal-derived albumin as taught by Mujaj.  Although the data shows when the cryopreservation solution contains 2% AlbIX® (recombinant yeast-derived serum albumin), 10% DMSO and Plasmalyte there is an increase in viability of the cells compared to a similar solution containing Albutein® (plasma-derived albumin) after thawing of the cells and improved post-thaw product stability (0590), the data shows there is no difference between AlbIX® and Albutein® in terms of cryoprotective effect(0577, 0580), identity (0593), multipotentiality (0595) and the viability and identity between pre-freezing and immediate post-thawing cell suspensions (0596).  Additionally, the data is not commensurate in scope with the claim invention.  The claimed composition is broader than the compositions for generating the data in the specification.  Specifically, the compositions in the specification have particular amounts of serum albumin and cryopreservatives.  It is unclear if the same effects would be achieved under different conditions.  
	

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632